Order entered June 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00990-CR
                                     No. 05-17-00991-CR
                                     No. 05-17-00992-CR

                         GERARD MONTRELL PERRY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
              Trial Court Cause Nos. F16-11984-K, F16-11985-K, F16-11986-K

                                           ORDER
         Based on the Court’s opinion of this date, we GRANT the December 24, 2017 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Gerard Montrell Perry,

TDCJ No. 02153962, Denton County Jail, 127 N. Woodrow Lane, No. 300, Denton, Texas,

76205.


                                                     /s/   LANA MYERS
                                                           JUSTICE